DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
1.	The present application is being examined under the pre-AIA  first to invent provisions. 
Information Disclosure Statement
2.	The Information Disclosure Statements (IDS) submitted are in compliance with
the provisions of 37 CFR 1.97. Accordingly, the IDS are being considered by the
Examiner.
Status of Claims
3.	Claim 1 is cancelled. Claims 2  - 23 were added (new).  Still pending and
being examined in this application are Claims 2 - 23.
Double Patenting
4.	The nonstatutory double patenting rejection is based on a judicially
created doctrine grounded in public policy (a policy reflected in the statute) so as to
prevent the unjustified or improper timewise extension of the “right to exclude” granted
by a patent and to prevent possible harassment by multiple assignees. A nonstatutory
double patenting rejection is appropriate where the conflicting claims are not identical,
but at least one examined application claim is not patentably distinct from the reference
claim(s) because the examined application claim is either anticipated by, or would have
been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46
USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed.
Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619
(CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d)
may be used to overcome an actual or provisional rejection based on nonstatutory
double patenting provided the reference application or patent either is shown to be
commonly owned with the examined application, or claims an invention made as a
result of activities undertaken within the scope of a joint research agreement. See
MPEP § 717.02 for applications subject to examination under the first inventor to file
provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for
applications not subject to examination under the first inventor to file provisions of the
AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b).
The USPTO Internet website contains terminal disclaimer forms which may be
used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application
in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26,
PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may
be filled out completely online using web-screens. An eTerminal Disclaimer that meets
all requirements is auto-processed and approved immediately upon submission. For
more information about eTerminal Disclaimers, refer to
www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 2 – 6 and 8 - 12  are rejected on the ground of nonstatutory double patenting as being unpatentable over Claims 10 - 15 of U.S. Patent No. 10,885,543 B1.  Although the claims at issue are not identical, they are not patentably distinct from each other. Differences between U.S. Patent No. 10,885,543 B1 and subject application are bolded below:
US 10,885,543 B1
Application #17/138,475


10. An apparatus to encode media comprising:
an encoder structured to encode a media sample with an
  original number of codes to create an encoded media
  sample;
a media device structured to play the encoded media
  sample in a first controlled ambient environment provided
  by a media tester and having a first ambient configuration   
  value;
a detector structured to identify a detected number of
  codes extracted while the encoded media sample is played by   
  the media device in the first controlled ambient environment; 
  and
a correlator structured to:
  record the original number of codes;
  record the detected number of codes;
  generate a scaling factor for the media sample based on  
  the first ambient configuration value and a ratio of(a) the 
  original number of codes to (b) the detected number of  
  codes; and
  determine a threshold value based on the scaling factor,
    the threshold value being for a portion of the original
    number of codes required to be detected to establish detection of an advertisement associated with the encoded   
    media sample when the encoded media sample is  
    subsequently played via a device other than the media 
    tester in an ambient environment having a  
    characteristic corresponding to the first ambient 
    configuration value.
2. (New) An apparatus to encode media, the apparatus comprising: 
     memory; and 
     at least one processor to execute instructions to at least: 
       encode a media sample with an original number of codes to     
       create an encoded media sample; 
       cause presentation of the encoded media sample in a first ambient environment provided by a media tester, the first ambient environment having a first ambient configuration value; 
       identify a detected number of codes extracted from the encoded media sample presented in the first ambient environment; 
       generate a scaling factor for the media sample based on the first ambient configuration value and a ratio of (a) the original number of codes to (b) the detected number of codes; and 
       determine a threshold value based on the scaling factor, the threshold value to correspond to a portion of the original number of codes required to be detected to establish detection of an advertisement associated with the encoded media sample when the encoded media sample is subsequently presented via a device other than the media tester in a second ambient environment, the second ambient environment having a characteristic corresponding to the first ambient configuration value.  
11. The apparatus as defined in claim 10, wherein the
detector includes at least one audience measurement device.
3. (New) The apparatus as defined in claim 2, wherein the at least one processor is to embed the ratio in the media sample as metadata.  
12. The apparatus as defined in claim 10, further including
a layer controller structured to identify a code type for the encoder to embed in the media sample.
4. (New) The apparatus as defined in claim 2, wherein the at least one processor is to identify a code type to be embedded in the media sample.
13. The apparatus as defined in claim 10, further including
a volume controller structured to establish an encoding
volume for the original number of codes encoded in the 10
media sample.
5. (New) The apparatus as defined in claim 2, wherein the at least one processor is to establish an encoding volume for the original number of codes.  
14. The apparatus as defined in claim 10, further including an ambient noise generator structured to play ambient noise while the media device is playing the encoded media
sample.
6. (New) The apparatus as defined in claim 2, wherein the at least one processor is to cause ambient noise to be presented during the presentation of the encoded media sample in the first ambient environment.  
15. The apparatus as defined in claim 14, further including
a volume controller structured to establish a volume level for at least one of the media device or the ambient noise generator.
7. (New) The apparatus as defined in claim 2, wherein the at least one processor is to establish a volume level at which the encoded media sample is to be presented. 

8. (New) The apparatus as defined in claim 2, wherein the at least one processor is to: 
     associate the scaling factor with the media sample; 
     store the scaling factor in a database.  

9. (New) The apparatus as defined in claim 2, wherein the at least one processor is to assign the media sample to a first detection category based on the scaling factor, the first detection category to assigned relative to a second detection category associated with a different scaling factor than the first detection category.  

10. (New) The apparatus as defined in claim 2, wherein the encoded media sample includes the advertisement.  

11. (New) The apparatus as defined in claim 2, wherein the first encoding configuration includes a first playback volume parameter, a first encoding volume parameter, and a first ambient noise volume parameter.  

12. (New) The apparatus as defined in claim 2, wherein respective ones of the codes are audio watermarks.  


16. An article of manufacture comprising computer read-
able instructions that, when executed, cause a processor to
perform at least the operations of:
  encoding a media sample with an original number of codes in  
    accordance with a first encoding configuration to create  
    an encoded media sample;
  recording the original number of codes;
  playing the encoded media sample in a first controlled 
    ambient environment provided by a media tester and 
    having a first ambient configuration value;
  detecting a detected number of codes extracted while the   
    encoded media sample is played in the first controlled
    ambient environment;
  recording the detected number of codes;
  generating a scaling factor for the media sample based 
    on the first ambient configuration value and a ratio of (a)
    the original number of codes to (b) the detected number
    of codes; and
  determining a threshold value based on the scaling factor,
    the threshold value being for a portion of the original
    number of codes required to be detected to establish
    detection of an advertisement associated with the
    encoded media sample when the encoded media 
    sample is subsequently played via a device other than  
    the media tester in an ambient environment having a 
    characteristic corresponding to the first ambient 
    configuration value.

17. The article of manufact1Jre as defined in claim 16
wherein the instructions, when executed, further cause the
processor to perform the operations of:
  encoding the media sample with the original number of
    codes accordance with a second encoding configuration
    different from the first encoding configuration to
  create a second encoded media sample;
  playing the second encoded media sample in the first controlled ambient environment; 
  detecting a second detected number of codes extracted 
    while the second encoded media sample is played in the 
    first controlled ambient environment;
  recording the second detected number of codes; and
  generating a second scaling factor for the media sample 
    based on the first ambient configuration value and a  
    ratio of (a) the original number of codes to (b) the 
    second detected number of codes.

18. The article of manufacture as defined in claim 16
wherein the instructions, when executed, further cause the
processor to perform the operation of assigning the media
sample to a first detection category based on the scaling
factor.

19. The article of manufacture as defined in claim 18
wherein the instructions, when executed, further cause the
processor to perform the operation of assigning the first detection category relative to a second detection category the second detection category associated with at least one of a higher or lower scaling factor than the first detection category.

20. The article of manufacture as defined in claim 16
wherein the instructions, when executed, further cause the
processor to perform the operations of associating the scaling
factor with the media sample and storing the scaling factor in a database.

21. The article of manufac11Jre as defined in claim 16
wherein the instructions, when executed, further cause the
processor to perform the operation of embedding the ratio in the media sample as metadata.

22. The article of manufac11Jre as defined in claim 16
25 wherein the instructions, when executed, further cause the processor to increase a likelihood of detecting an instance of the original number of codes by performing the operation of increasing an encoding volume parameter.

23. The method as defined in claim 1, wherein the first
ambient configuration value includes an ambient volume level

24. The method as defined in claim 1, further including:
  playing, by executing an instruction with the at least one
    processor, the encoded media san1ple in a second controlled ambient environment provided by the media tester and having a second ambient configuration value different from the first ambient configuration value;
  detecting, by executing an instruction with the at least one
    processor, a second detected number of codes   
    extracted while the encoded media sample is played in 
    the second controlled ambient environment; and
  recording, by executing an instruction with the at least 
    one processor, the second detected number of codes.

25. The method as defined in claim 24, further including,
  generating, by executing an instruction with the at least
    one processor, a second scaling factor for the media 
    sample based on the second ambient configuration 
    value and a ratio of (a) the original number of codes to 
    (b) the second detected number of codes; and
  determining, by executing an instruction with the at least  
    one processor, a second threshold value based on the 
    second scaling factor, the second threshold value being 
    for a portion of the original number of codes required to 
    be detected to establish detection of the advertisement 
    when the encoded media sample is subsequently played 
    via a device other than the media tester in an ambient 
    environment having a characteristic corresponding

26. The method as defined in claim 1, wherein respective
ones of the codes are audio watermarks.



Claims 13 – 15 and 18 - 23, recite similar language. Claim 1 of U.S. Patent No. 10,885,543 B1 differs since if further recites additional claim limitations of various apparatus elements “structured to”, including an encoder, a media device, a detector, one audience measurement device, layer controller, volume controller and ambient noise generator.  However, it would have been obvious to a person of ordinary skill in the art to modify the claims of U.S. Patent No. 10,885,543 B1 by removing these limitations, resulting generally in the claims of the present application since the claims of the present application and the claims recited in U.S. Patent No. 10,885,543 B1 actually perform a similar function.  It is well settled that the omission of an element and its function is an obvious expedient if the remaining elements perform the same function as before. In re Karlson, 136 USPQ 184 (CCPA 1963). Also note Ex parte Rainu, 168 USPQ 375 (Bd. App. 1969). Omission of a reference element whose function is not needed would be obvious to one of ordinary skill in the art.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NAKIA LEFFALL-ALLEN whose telephone number is (571)270-1219. The examiner can normally be reached M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Patrick McAtee can be reached on 571-272-7575. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/Nakia Leffall-Allen/Examiner, Art Unit 3685                                                                                                                                                                                                        

/PATRICK MCATEE/Supervisory Patent Examiner, Art Unit 3685